DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species II – figure 2B, claims 1-6,9,12-13,15-21, in the reply filed on 03/02/2022 is acknowledged.
Claims 7-8,10-11,14,22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/02/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,9,12-13, 15-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Braunisch (2010/0327424).

    PNG
    media_image1.png
    428
    520
    media_image1.png
    Greyscale

As to claim 1, figures 6-7, 16, Braunisch discloses:
1. (Original) A microelectronic assembly, comprising: a bridge structure 740 having a surface; a first die 520 coupled to the surface of the bridge structure by first interconnects 521, wherein the first die at least partially overlaps the bridge structure and is non-rectilinear to the bridge structure; and a second die 530 coupled to the surface of the bridge structure by second interconnects 531, wherein the second die at least partially overlaps the bridge structure 740.  


2. (Original) The microelectronic assembly of claim 1, wherein the second die 530 is non-rectilinear to the bridge structure 740.  

As to claim 3, figures 6-7, 16, Braunisch discloses:
3. (Original) The microelectronic assembly of claim 1, wherein the second die 530 is non-rectilinear to the first die 520.  

As to claim 4, figures 6-7, 16, Braunisch discloses:
4. (Original) The microelectronic assembly of claim 1, wherein the bridge structure is a double- sided die.  

As to claim 5, figures 6-7, 16, Braunisch discloses:
5. (Original) The microelectronic assembly of claim 1, wherein the bridge structure is an active interposer having first conductive contacts on a first surface and second conductive contacts on an opposing second surface.  

As to claim 6, figures 6-7, 16, Braunisch discloses:
6. (Original) The microelectronic assembly of claim 1, wherein the bridge structure is a passive interposer having a plurality of through silicon vias.  

As to claim 9, figures 6-7, 16, Braunisch discloses:
9. (Original) The microelectronic assembly of claim 1, wherein the first die is rectilinear to the second die.  

As to claim 12, figures 6-7, 16, Braunisch discloses:
12. (Original) A microelectronic assembly, comprising: a package substrate 710 having a first surface and an opposing second surface; a bridge structure 740 having a first surface and an opposing second surface, wherein the first surface of the bridge structure 740 is coupled to the second surface of the package 

As to claim 13, figures 6-7, 16, Braunisch discloses:
13. (Original) The microelectronic assembly of claim 12, wherein the bridge structure is rectangular.  

As to claim 15, figures 6-7, 16, Braunisch discloses:
15. (Original) The microelectronic assembly of claim 12, wherein the package substrate is non- rectangular.  

As to claim 16, figures 6-7, 16, Braunisch discloses:
16. (Original) The microelectronic assembly of claim 12, wherein the first die overlaps the bridge structure by a maximum distance of between 0.5 millimeters and 20 millimeters.  

As to claim 17, figures 6-7, 16, Braunisch discloses:
17. (Original) The microelectronic assembly of claim 12, wherein the bridge structure (540; fig 6) is at least partially in a recess 615 in the package substrate 610 (fig 6).  Note that figure 6 can apply to claim 12 as well.

Allowable Subject Matter
Claims 18-21 are allowed.  The reason for allowance is as follows: A computing device, comprising: a microelectronic assembly, comprising: a package substrate having a first surface and an opposing second surface; a bridge structure having a first surface and an opposing second surface, wherein the bridge structure is embedded in a first dielectric layer, and wherein the first surface of the bridge structure is coupled to the second surface of the package substrate; a first die having a first surface and an opposing second surface, wherein the first die is embedded in a second dielectric layer on the first dielectric layer, wherein the first die at least partially overlaps the bridge structure, wherein the first surface of the first die is coupled to the second surface of the bridge structure by first interconnects, and wherein the first die is non-rectilinear to the bridge structure; and a second die having a first surface and an opposing second surface, wherein the second die is embedded in the second dielectric layer, and wherein the first surface of the second die is coupled to the second surface of the bridge structure by second interconnects


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liff (20200227384) discloses a bridge structure.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813